Citation Nr: 0835358	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals cerebrovascular accident, right spastic 
hemiparesis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral paravertebral myositis with clinical bilateral S1 
lumbar radiculopathy.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic maxillary sinusitis.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), bronchial 
asthma.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cellulitis, right hand, and lymphangitis, right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously before the Board in a June 
2006 remand for additional notice to the veteran. Such 
additional notification has been completed, and the issues 
are ready for appellate review. 


FINDINGS OF FACT

1. By rating decision, dated May 1997, the RO denied the 
veteran's service connection claims for residuals 
cerebrovascular accident, right spastic hemiparesis, 
lumbosacral paravertebral myositis with clinical bilateral S1 
lumbar radiculopathy, chronic maxillary sinusitis, COPD / 
bronchial asthma, and cellulitis, right hand, and 
lymphangitis, right arm; a timely notice of disagreement was 
not received to initiate an appeal from those determinations.

2. Evidence received since the May 1997 rating decision does 
not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims.


CONCLUSIONS OF LAW

1. The May 1997 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
residuals cerebrovascular accident, right spastic 
hemiparesis, lumbosacral paravertebral myositis with clinical 
bilateral S1 lumbar radiculopathy, chronic maxillary 
sinusitis, COPD / bronchial asthma, and cellulitis, right 
hand, and lymphangitis, right arm. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002, 
September 2003, and June 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. However, 
the veteran was nonetheless so advised at the inception of 
his claim.  

The June 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before the 
initial RO decision in September 2004, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007). The Board finds this timing error non-prejudicial 
since the veteran was afforded an opportunity to respond in 
light of this notice before issuance of the December 2006 
Supplemental Statement of the Case (SSOC). See Sanders, 
supra.; Simmons, supra.

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). In 
this case, through a letter dated June 2006, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection and new and 
material evidence claims (including notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denials of service connection), as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. The veteran was 
afforded an opportunity to respond in light of this notice 
before issuance of the December 2006 SSOC. See Sanders, 
supra.; Simmons, supra. Thus, the Board finds that the RO 
complied with the Kent  notification requirements by way of 
the June 2006 letter. Kent, supra.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and VA treatment 
records are associated with the claims file. The veteran and 
his representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses

The veteran contends that new and material evidence has been 
submitted to grant a petition to reopen his service 
connections claims for new and material evidence. The Board 
finds that new and material evidence has not been submitted, 
and the petition to reopen will be denied. 

In a May 1997 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for residuals 
cerebrovascular accident, right spastic hemiparesis, 
lumbosacral paravertebral myositis with clinical bilateral S1 
lumbar radiculopathy, chronic maxillary sinusitis, COPD / 
bronchial asthma, and cellulitis, right hand, and 
lymphangitis, right arm. The RO sent notice of the decision 
to the veteran at his last address of record. A notice of 
disagreement was not received to initiate an appeal from 
those determinations. Therefore, the May 1997 rating decision 
became final. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

In January 2002, the veteran requested to reopen his claims 
of entitlement to service connection for residuals 
cerebrovascular accident, right spastic hemiparesis, 
lumbosacral paravertebral myositis with clinical bilateral S1 
lumbar radiculopathy, chronic maxillary sinusitis, COPD / 
bronchial asthma, and cellulitis, right hand, and 
lymphangitis, right arm. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In May 1997, the RO denied the veteran's claim of entitlement 
to service connection for residuals cerebrovascular accident, 
right spastic hemiparesis, lumbosacral paravertebral myositis 
with clinical bilateral S1 lumbar radiculopathy, chronic 
maxillary sinusitis, COPD / bronchial asthma, and cellulitis, 
right hand, and lymphangitis, right arm; because of lack of 
evidence of an in-service event, injury or disease. 

Since the May 1997 RO decision, there are no additional 
service medical records, which were not previously 
considered. VA treatment records from 2002 to 2004 are 
associated with the record. Private medical records, 
submitted since the May 1997 RO decision, reference treatment 
for several of the claimed disabilities. Nevertheless, there 
is no medical evidence suggesting that any of the veteran's 
disabilities are related to any incident of his active 
service. The veteran was advised by way of a June 2006 letter 
from the RO to him that he needed to provide  evidence that 
his claimed disabilities were incurred in or aggravated by 
military service and this evidence must raise a reasonable 
possibility of substantiating the claim. While the veteran is 
of the opinion that his claimed disabilities are related to 
his active service, laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The 
record does not include any competent medical evidence 
suggesting that the veteran's claimed disabilities are 
etiologically related to his active service or additional 
service medical records showing manifestations of the claimed 
disabilities during active service. As such, the petitions to 
reopen must be denied. 


ORDER

The petition to reopen a claim of entitlement to service 
connection for residuals cerebrovascular accident, right 
spastic hemiparesis is denied.

The petition to reopen a claim of entitlement to service 
connection for lumbosacral paravertebral myositis with 
clinical bilateral S1 lumbar radiculopathy is denied.

The petition to reopen a claim of entitlement to service 
connection for chronic maxillary sinusitis is denied.

The petition to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
bronchial asthma is denied.

The petition to reopen a claim of entitlement to service 
connection for cellulitis, right hand, and lymphangitis, 
right arm is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


